DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claim 1, 2, 4, 5, 11-15, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 2015/0123932 A1, hereinafter referred as “Collins”).
 	Regarding claim 1, Collins discloses a stylus for use with an electronic device (¶0024 discloses FIG. 2 illustrates an example exterior of an example stylus 20, which may be used in conjunction with touch sensor 10 of FIG. 1) that comprises an input component with an input surface (¶0011 discloses touch sensor 10 may include an array of drive and sense electrodes (or an array of electrodes of a single type) disposed on one or more substrates), the stylus comprising: 
 	a housing (Fig. 2 and ¶0024 discloses outer body 22); and 
 	stylus circuitry at least partially positioned within the housing (Fig. 7 illustrates a portion of front tip 26 located within the outer body 22 of the stylus), wherein: 
 	 	the stylus circuitry comprises: 

 	 		a front tip interface component (Figs. 2, 3, 7 and ¶0027 discloses stylus 20 may have a tip 26 located at an end of stylus 20); and 
 	 	front tip stylus circuitry positioned between and electrically coupled to each one of the body circuitry and the front tip interface component (Fig.7 and ¶0043 discloses circuit 50 is coupled to end portion 70 of tip 26 by conductive line 52. Fig. 7, ¶0024 and ¶0036 discloses electrical charge that accumulates in circuit 50 may be coupled to… body (e.g., a human body holding stylus 20) that is in turn coupled to a ground reference potential [through the metal component of the outer body 22]); 
 	 the front tip stylus circuitry comprises non-linear circuitry that is operative to provide a non-linear load between the body circuitry and the front tip interface component (Figs. 5-7 and ¶0035 discloses asymmetric circuits 50 for producing an asymmetric electronic response from stylus 20) when the stylus is stimulated by an external stimulation (Figs. 3, 5-7, ¶0035 and ¶0039 discloses circuit 50 may have a particular electronic response to a received signal associated with a drive signal applied by device 42 to a drive electrode of touch-sensitive area 44); 
 	 the non-linear circuitry comprises at least one of the following: 
 		 a plurality of diodes (¶0039 discloses circuit 50 may include any suitable circuit element that provides an asymmetric electrical response, such as for example one or more diodes); or at least one Schottky diode; and 
STYLUS in circuit 50 capacitively induced by electrode drive signal 80 when stylus 20 is in contact with or comes within proximity of touch-sensitive area 44) that is detectable by the electronic device when the front tip interface component of the stylus is positioned adjacent the input surface of the input component of the electronic device (¶0033 discloses stylus 20 may interact with or affect device 42 when stylus 20 is brought in contact with or in proximity to touch-sensitive area 44 of the touch sensor of device 42).
	Regarding claim 2, Collins discloses the stylus of claim 1, wherein the external stimulation comprises an electrical signal (¶0035 discloses circuit 50 may have a particular electronic response to a received signal associated with a drive signal applied by device 42 to a drive electrode of touch-sensitive area 44) provided by transmitter circuitry of the input component of the electronic device (¶0021 discloses the drive unit may supply drive signals to the drive electrodes of touch sensor 10).
	Regarding claim 4, Collins discloses the stylus of claim 1, wherein the stylus electric field is detectable by the electronic device for estimating a location of the stylus (¶0024 and ¶0044 discloses a touch sensor (e.g., touch sensor 10 illustrated in FIG. 1) may detect the presence and location of stylus 20 or a part of stylus 20). 
	Regarding claim 5, Collins discloses the stylus of claim 1, wherein the external stimulation is generated by a power source that is external to the stylus (¶0021 
	Regarding claim 11, Collins discloses the stylus of claim 1, wherein the stylus does not comprise any power supply (¶0026 discloses stylus 20 may be referred to as a passive stylus, where passive stylus may refer to a stylus having no internal power source, such as for example a built-in primary battery or a rechargeable battery).
	Regarding claim 12, Collins discloses the stylus of claim 1, wherein the stylus does not generate any stylus electric field independent of any external stimulation (¶0035 discloses circuit 50 may have a particular electronic response to a received signal associated with a drive signal applied by device 42 to a drive electrode of touch-sensitive area 44).
	Regarding claim 13, Collins discloses the stylus of claim 1, wherein the stylus electric field is distinguishable by the electronic device from an electric field provided by a user's direct contact with the input surface of the input component of the electronic device (Figs. 9, 10 and ¶0053 discloses a difference in values of VRISE and VFALL may by attributed, at least in part, to asymmetric electronic characteristics of stylus 20. In particular embodiments, if VRISE < VFALL (as illustrated in FIG. 9) or VRISE > VFALL (as illustrated in FIG. 10), device 42 may determine that stylus 20 with asymmetric electronic characteristics is interacting with touch-sensitive area 44. In particular embodiments, if VRISE and VFALL are approximately equal, device 42 may determine that an object, such as for example a finger or a stylus with symmetric electronic characteristics, is interacting with touch-sensitive area 44).
	Regarding claim 14, Collins discloses the stylus of claim 1, wherein an anode of a diode of the non-linear circuitry is directly electrically coupled to the body circuitry (Fig. 6 and ¶0024 discloses the anode of diode D1 is directly coupled to the ground 54 through the metal conductor of the outer body 22).
	Regarding claim 15, Collins discloses the stylus of claim 1, wherein: the stylus circuitry further comprises: a rear tip interface component (cap 27); and rear tip stylus circuitry positioned between and electrically coupled to each one of the body circuitry and the rear tip interface component (Figs. 5-7, ¶0035 and ¶0055 discloses asymmetric circuits 50 for producing an asymmetric electronic response from stylus 20); the rear tip stylus circuitry comprises other non-linear circuitry that is operative to provide a non-linear load between the body circuitry and the rear tip interface component when the stylus circuitry is stimulated by another external stimulation (Figs. 3, 5-7, ¶0035 and ¶0039 discloses circuit 50 may have a particular electronic response to a received signal associated with a drive signal applied by device 42 to a drive electrode of touch-sensitive area 44); and the other non-linear load is operative to provide another stylus electric field (¶0035 discloses circuit 50 may have a particular electronic response to a received signal associated with a drive signal applied by device 42 to a drive electrode of touch-sensitive area 44. ¶0044 discloses stylus current signals 82A and 82B may represent electric current ISTYLUS in circuit 50 capacitively induced by electrode drive signal 80 when stylus 20 is in contact with or comes within proximity of touch-sensitive area 44) that is detectable by the electronic device when the rear tip interface component of the stylus is positioned adjacent the input surface of the input component of the electronic device (¶0033 discloses stylus 20 may interact with or affect device 42 
	Regarding claim 20, Collins discloses the stylus of claim 1, wherein the non-linear circuitry comprises a plurality of diodes (¶0039 discloses circuit 50 may include any suitable circuit element that provides an asymmetric electrical response, such as for example one or more diodes).
	Regarding claim(s) 24, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 3, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Hauck (US 2008/0156546 A1, hereinafter referred as “Hauck”).
	Regarding claim 3, Collins doesn’t explicitly disclose the stylus of claim 2, wherein the stylus electric field is detectable by the electronic device as a harmonic of the electrical signal.
 	However, in a similar field of endeavor, Hauck discloses wherein the stylus electric field is detectable by the electronic device as a harmonic of the electrical signal (Fig. 6, ¶0010 and ¶0055 discloses generating the reference frequencies may involve 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collins so that the plurality of reference frequencies indicative of a plurality of stylus states and synchronized to the source frequency of the drive signal (¶0005).
	Regarding claim 10, Collins doesn’t explicitly disclose the stylus of claim 5, wherein the power source comprises transmitter circuitry of the input component when the front tip interface component of the stylus is positioned adjacent the input surface of the input component of the electronic device.
 	However, in a similar field of endeavor, Hauck discloses wherein the power source comprises transmitter circuitry of the input component when the front tip interface component of the stylus is positioned adjacent the input surface of the input component of the electronic device (¶0024 discloses the stylus includes an antenna arrangement comprising a resonant circuit that is tuned to resonate at the source frequency of the drive signal, and derives power from the drive signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collins for the purpose of excluding the battery within the stylus device thereby decreasing the form factor of the device.
	Regarding claim 16, Collins discloses the stylus of claim 15, wherein: the external stimulation comprises an electrical signal (¶0035 discloses circuit 50 may have a particular electronic response to a received signal associated with a drive signal 
 	Collins doesn’t explicitly disclose the stylus electric field is detectable by the electronic device as a harmonic of the electrical signal. 
 	However, in a similar field of endeavor, Hauck discloses the stylus electric field is detectable by the electronic device as a harmonic of the electrical signal (Fig. 6, ¶0010 and ¶0055 discloses generating the reference frequencies may involve generating one or both of an even harmonic of the source frequency of the drive signal and generating an odd harmonic of the source frequency of the drive signal).

	Regarding claim 17, Collins discloses the stylus of claim 16, wherein: the front tip stylus circuitry comprises a diode (Fig. 6 illustrates the diode D1); an anode of the diode is directly electrically coupled to the body circuitry (Fig. 6 illustrates the anode of diode D1 coupled to the ground 54 via the outer body 22); the rear tip stylus circuitry comprises another diode (Fig. 5 illustrates diode D1); and a cathode of the other diode is directly electrically coupled to the body circuitry (Fig. 5 illustrates the cathode of diode D1 coupled to the ground 54 via the outer body 22).

6. 	Claims 6-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Vandermeijden (US 2017/0075446 A1, hereinafter referred as “Vandermeijden”).
	Regarding claim 6, Collins doesn’t explicitly disclose the stylus of claim 5, wherein the power source comprises a user when the stylus is held by the user.
 	However, in a similar field of endeavor, Vandermeijden discloses wherein the power source comprises a user when the stylus is held by the user (¶0047 discloses no conductive ground path exists between the host device (202) and the peripheral device (204). Rather, the charging of the peripheral device occurs through a coupling to a user or other grounded entity).

	Regarding claim 7, Collins doesn’t explicitly disclose the stylus of claim 6, wherein the body circuitry comprises a conductive component that is operative to be electrically coupled to the user when the stylus is held by the user.
 	However, in a similar field of endeavor, Vandermeijden discloses wherein the body circuitry comprises a conductive component that is operative to be electrically coupled to the user when the stylus is held by the user (¶0052 discloses the capacitive pen may further include a griping region that is made of conductive material).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collins for the purpose of never having to the separately charge a rechargeable battery within the stylus device.   	
	Regarding claim 8, Collins doesn’t explicitly disclose the stylus of claim 7, wherein the conductive component is electrically coupled to the front tip stylus circuitry.
 	However, in a similar field of endeavor, Vandermeijden discloses wherein the conductive component (¶0052 discloses a griping region that is made of conductive material) is electrically coupled to the front tip stylus circuitry (Fig. 2 and ¶0047 discloses charging of the peripheral device occurs through a coupling to a user or other grounded entity… Interposed between the diode (212) and a ground (218) is an energy storage device (214)).

	Regarding claim 9, Collins doesn’t explicitly disclose the stylus of claim 7, wherein the conductive component is exposed via an opening through the housing of the stylus for enabling direct contact of the conductive component by the user when the stylus is held by the user.
	However, in a similar field of endeavor, Vandermeijden discloses wherein the conductive component is exposed via an opening through the housing of the stylus for enabling direct contact of the conductive component by the user when the stylus is held by the user (¶0052 discloses the body of the capacitive pen (304) surrounding the tip may be made of insulating material. The capacitive pen may further include a griping region that is made of conductive material). 	
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collins for the purpose of never having to the separately charge a rechargeable battery within the stylus device.  
	Regarding claim 22, Collins doesn’t explicitly disclose the stylus of claim 20, wherein the plurality of diodes comprises a first diode electrically coupled in parallel with a second diode.
 	However, in a similar field of endeavor, Vandermeijden discloses wherein the plurality of diodes comprises a first diode electrically coupled in parallel with a second diode Fig. 3 and ¶0052 discloses the diodes (e.g., diode A (314), diode B (316)) rectify the AC signal from the charge source (310) and the capacitor (318) is charged.
.  	

7. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Mao et al. (US 2011/0297458 A1, hereinafter referred as “Mao”). 
	Regarding claim 23, Collins doesn’t explicitly disclose the stylus of claim 1, wherein the non-linear circuitry comprises at least one Schottky diode.
 	However, in a similar field of endeavor, Mao discloses wherein the non-linear circuitry comprises at least one Schottky diode (Abstract discloses the resonance circuit is formed for receiving the electromagnetic energy emitted from the tablet. Fig. 2a and ¶0020 discloses the voltage regulator unit C4 is a capacitor, and the rectifier unit D1 is a Diode Schottky. The resonance circuit 208 is a LC resonance circuit). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collins for the purpose of receiving the electromagnetic energy emitted from the tablet continuously, so the oscillator circuit can emit the electromagnetic signals to the tablet continuously (Abstract).

Allowable Subject Matter
8. 	Claims 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692